Citation Nr: 1746331	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  09-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic left leg disability (claimed as left leg condition due to right leg condition).

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for a chronic bilateral eye disability.

4.  Entitlement to an initial compensable rating for residuals of a left non-displaced fracture of the distal radius.


REPRESENTATION

The Veteran represented by:	Barbara Lincoln, Agent




ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1966 to October 1986 as a tactical fire operations specialist and a construction equipment supervisor.  He retired at the rank of sergeant first class.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.

The Board remanded the claims in April 2012 and August 2014.  

In an April 2009 substantive appeal, the Veteran requested a Board hearing.  The Veteran was scheduled for a Board hearing in January 2012 but called one day earlier requesting that the hearing be scheduled at an earlier time.  On the day of the hearing, the presiding Veterans Law Judge filed a notice indicating that failure to appear was without good cause.  Therefore, the request for a hearing is considered withdrawn.    

The issues of compensable rating for residuals of a left non-displaced fracture and an eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a disability of the left leg

2.  The Veteran does not have chronic sinusitis. 
CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg disability are not met.  
38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for sinusitis are not met.  38 U.S.C.A. 
§§ 1110, 1131(West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In August 2014, the Board remanded the claim and directed the Agency of Original Jurisdiction (AOJ) to obtain private records with the assistance of the Veteran and schedule a VA examination for the Veteran's eyes.  The Board also requested additional examinations if the Veteran submitted the requested private treatment records.  In a March 2015 letter, the Veteran was notified of the steps required to obtain private treatment records.  He did not respond to this correspondence.  As a result, examinations (excepting for the eyes) did not take place.  This having been accomplished, the Board's prior remand instructions have been substantially complied with for the issues being decided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

The Veteran and his representative have not raised any other argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed.  Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Sinusitis and Left Leg Disability

The Veteran contended that he has disabilities of the left leg and sinusitis due to service. 

As to sinusitis, the Veteran, upon submitting his claim in May 2006, also submitted private treatment documents relevant to the sinuses dating up to March 2006.    These documents report episodic treatment for sinus congestion associated with coughing and chest congestion with treatment for colds and occasional assessments of "acute rhinitis" once or twice a year, although not every year, back to 2002.  Durations of symptoms of about a week are reported.  

The Veteran has undergone two VA respiratory examinations, one in December 2006 and another in June 2012.  In both, the Veteran was not found to have sinusitis, only a reported "history of sinusitis," in the earlier examination.  In the June 2012 examination, the Veteran did not report any current issues with the sinuses.   A July 2012 addendum to the VA examination noted that, upon examination, the Veteran had no "chronic ongoing upper re[s]piratoy tract condition or symptoms" and reported that the Veteran stated he had some type of "lower respiratory issues," but did not specify the nature of the disorder(s).  This is consistent with the available VA medical records through June 2016, which lack any reported symptoms, treatment, or medications for sinusitis or related issues.  The Veteran has stated he was treated for respiratory issues by a private physician, but he did not submit records of this treatment when requested.

The Veteran original claim stated he had left leg arthritis due to an accident where his leg was broken, however the Veteran did not state when or which leg was broken.  See July 2006 Veteran's statement.  The Veteran did have an accident in which his right ankle was broken in service.  See December 2006 VA examination.  However, that examination did not attest to any issue with the left leg and the Veteran did not report any issues with the left leg.  VA and private treatment records submitted in 2006 as well as those obtained for treatment from December 2014 to June 2016 also do not report any left leg issue of any kind.  More recent VA treatment records also did not report left leg issues.

Although the Veteran's claims can be taken as a lay statement that he has sinusitis or a leg disability, to include arthritis, this is not enough for the Veteran to establish that he has a disability.  The diagnosis of a disability is essentially a medical question, and as such, is beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determination that he has a diagnosable disability, associated with sinusitis, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The Board acknowledges the Veteran's lay statements regarding his symptoms.  However, in the absence of a current diagnosis or manifestations of a disability, service connection must be denied for the left leg and sinusitis.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Because the record does not indicate that the Veteran has medical expertise or training, his lay opinions that he has sinusitis or left leg disability is inconsistent with the medical records and is of less probative value.

With no objective diagnosis or manifestations of a disability with supporting pathology of either disability, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a sinusitis is denied.

Entitlement to service connection for a left leg disability is denied.




REMAND

Unfortunately, a remand is necessary for the rating claim for left non-displaced fracture of the distal radius and for the service connection claim for an eye disability or disabilities. 

In the prior August 2014 remand, the Board instructed that a new examination occur if the Veteran submitted private records pertinent to the claim.  The Veteran was notified of this need to submit additional medical documents in a March 2015 letter.  The Veteran did not respond to this letter or submit private medical documents and, as a result, no examination was scheduled.

The Veteran last had an examination of the left non-displaced fracture of the distal radius in July 2007.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions and, where possible, on the opposite joint.

Additionally, a new examination of the eyes is necessary to determine the etiology and nature of the Veteran's eye disability or disabilities.  The Veteran reported to clinicians that he sustained an eye injury in a motor vehicle accident during service. 

Veteran alleged his glaucoma was caused by left eye trauma in a vehicle accident in 1968.  Id.  Although a vehicle accident is not reported in service records, the Veteran has eye or vision issues noted in service, including in an August 1968 Report of Medical Examination.

In June 2012, the Veteran underwent a VA eye examination.  The examiner noted the following abnormalities:  POAG v. OHTS and mild to early bilateral cataracts.  The examiner acknowledged that he was reviewing an abbreviated file, diagnosed glaucoma and cataracts but found nothing to suggest that either disorder was caused by any events in service.  In response to a Board remand to obtain an additional examination and opinion, in January 2014, another VA examiner noted the results of the 2012 examination and additionally identified tanterior lens pigment due to uncertain etiology, and signs of iris being pushed posteriorly or "other retinal findings that the vet does not seem to have from chart review." See June 2012 and January 2014 VA examinations (describing "pigment on anterior lens capsule with few iris strains").  The Board finds that the opinions offered in these examinations are incomplete and in part based on review of an abbreviated claims file.  Therefore, an additional eye examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding and pertinent VA treatment records and associate any records received with the electronic claims file.

2.  Schedule the Veteran for VA examinations regarding his claim for left wrist (characterized as non-displaced fracture of the distal radius) and for his eye disability or disabilities.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

(a) For the left wrist examination, request that the examiner provide an assessment of the severity of the wrist disorder that includes examination and range of motion testing in weight-bearing, and nonweight-bearing, passive and active ranges of motion testing of the left wrist and the opposite joint.

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.  If flare-ups are noted, the examiner should likewise note any additional functional limitation.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) For the eye examination, the examiner should identify all current eye disabilities (including those identified in the June 2012 VA and January 2016 addendum opinion) and provide an opinion regarding each eye disability on whether any disabilities is at least as likely as not related to service including to the claimed injury in a motor vehicle accident with consideration of any corroborating treatment in service and the Veteran's report of the circumstances of the accident and immediate symptoms.  The examiner should provide a complete rationale for any opinion provided.

3.  Undertake any additional development necessary and readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and the representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


